In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Department of Sanitation, dated April 23, 1985, which dismissed the petitioner from his position as a sanitation worker, and a determination of the Civil Service Commission of the City of New York, dated August 7, 1985, which affirmed the determination dated April 23, 1985, the petitioner appeals from a judgment of the Supreme Court, Kings County (Bernstein, J.), entered June 19, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
On this record, it cannot be said that the Civil Service Commission’s affirmance of the petitioner’s dismissal was “purely arbitrary” (see, Matter of City Council v Carbone, 54 AD2d 461, 467). In light of the petitioner’s record of nine prior violations, including one for the same infraction, dismissal for the instant offense is not “ ' “so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness” ’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233; see, Matter of Short v Nassau County Civ. Serv. Commn., 45 NY2d 721, 723). Mangano, J. P., Thompson, Lawrence and Harwood, JJ., concur.